The complaint for mandamus is considered. We vacate the October 25, 1982, order of the Attorney Discipline Board and remand this matter to the hearing panel for further proceedings. Once the hearing panel issued its order of eligibility for reinstatement on October 4, 1982, providing that petitioner would be reinstated upon his fulfillment of certain conditions specified in the order, the Attorney Discipline Board was without authority to stay the reinstatement pending the taking of additional testimony. On remand the hearing panel is directed to reinstate petitioner upon satisfaction of the stated conditions. Review of the reinstatement decision may then be had pursuant to GCR 1963, 967 and 973. We do not retain jurisdiction.